DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Status of Claims
3.	Claims 1, 5-15 and 19-28 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1, 13-15 and 27-28 are rejected under 35 U.S.C. as being unpatentable over Robbins et al (US 2010/0157978) in view of Cannon et al (US 8,706,096).

Regarding Claims 1 and 15, Robbins discloses a system (e.g., see Fig. 6) with corresponding method comprising: 
data processing hardware (see Fig. 8; such as processor 802); and memory hardware (804, 806) in communication with the data processing hardware, the memory hardware storing instructions (824) that when executed on the data processing hardware cause the data processing hardware to perform operations comprising, 
receiving a contextual signal from an environment of the assistant-enabled device (e.g., see Para 38; such as receiving an incoming communication session such as a voice or video call is detected), the contextual signal comprising at least one of audio detected by a microphone of the assistant-enabled device or image data captured by an image capture device of the assistant-enabled device (see Para 29; such as the audio system 412 can further include a microphone for receiving audible signals of an end user); executing an event recognition routine to determine whether the received contextual signal is indicative of an event that conflicts with the playback of the media content (see Fig. 5; Para 38; such as it retrieves a communication identifier (e.g., caller ID) from the call. If the communication identifier matches an associated directive recorded in step 504); and in response, the event recognition routine determining that the received contextual signal is indicative of the event that conflicts with the playback of the media content, automatically adjusting content playback settings of the assistant-enabled device (see Para 35; Para 38; such as muting the presentation, pausing the presentation, lowering the volume of presentation, or some other mitigating factor defined by the directive) but is not explicit about continuing receiving a contextual signal from an environment of the assistant-enabled device while an assistant-enabled device is playing back media content.
However, in an analogous art, Cannon, as in one embodiment, discloses assuming that a visual call alert function is currently enabled, upon detecting receipt of an incoming call alert, the network communication manager initiates display of a notification message of the incoming call on the display screen over a rendition of content played back on the display screen (see Col 2 lines 25-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robbins to include continuing receiving a contextual signal from an environment of the assistant-enabled device while an assistant-enabled device is playing back media content, as taught by Cannon to take advantage of a popular alert function on a communication device while still enjoy video experiences.

Regarding Claims 13 and 27, Robbins further discloses adjusting the content playback settings of the assistant-enabled device comprises at least one of increasing/decreasing an audio level of the playback of the media content, stopping/pausing the playback of the media content, or instructing the assistant-enabled device to playback a different type of media content (see Para 35; such as lower speaker volume or mute an audible portion of the presentation of media content).

Regarding Claims 14 and 28, Robbins discloses the operation further comprise receiving user-defined configuration settings indicating user preferences for adjusting the content playback settings of the assistant-enabled device, wherein adjusting the content playback settings of the assistant-enabled device is based on the user-defined configuration settings (see Para 35-38).

5.	Claims 5-7 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 2010/0157978) and Cannon et al (US 8,706,096) as applied to claims 1 and 15 above, and further in view of Katz et al (US 2018/0084310).

Regarding Claims 5 and 19, Robbins equally discloses receiving the contextual signal as input and generate, as output, a classification result indicating whether the received contextual signal is indicative of one or more events that conflict with the playback of the media content from the assistant-enabled device (e.g., see Para 34-38) but is silent about executing the event recognition routine comprises executing a neural network-based classification model configured to execute the event recognition routine. 
In an analogous art, Katz discloses, as in one embodiment, implementation of a different neural network or other classification model that has been configured to identify whether a given sponsor logo is present in the input media (e.g., see Para 82). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Robbins and Cannon to include executing a neural network-based classification model configured to execute an event recognition routine, as taught by Katz to take advantage of known technique to reduce the workload and quickly identify an object of interest to the user. 

Regarding Claims 6 and 20, Robbins in view of Katz would disclose or render “the contextual signal received at the neural network-based classification model as input comprises an audio stream and the classification result generated by the neural network-based classification model as output comprises an audio event that conflicts with the playback of the media content” to be obvious by  taking advantage of advanced computer technology to automate the desired results with ease and accuracy (see Robbins: Para 38; Katz: Para 82).

Regarding Claims 7 and 21, Robbins in view of Katz would disclose or render “the classification result generated by the neural network-based classification model as output is further based on an audible level of the audio stream” to be obvious as the level of the audio stream is required to determine whether it would interfere the viewing or hearing of the media content (see Robbins: Para 38; Katz: Para 82).

6.	Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 2010/0157978), Cannon et al (US 8,706,096) and Katz et al (US 2018/0084310) as applied to claims 1, 5, 15 and 19 above, and further in view of Wittke (US 2020/0314495).

Regarding Claims 8 and 22, Robbins in view of Katz discloses the contextual signal received at the neural network-based classification model as input and the classification result generated by the neural network-based classification model as output comprises an activity event that conflicts with the playback of the media content” but is silent about the input comprises an image stream.
However, in an analogous art, Wittke discloses the input to determine a conflict from two devices can be either audio or video only (see Para 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Robbins, Cannon and Katz to include the input comprising an image stream, as taught by Wittke to take advantage of popular media content to accommodate more selections of viewing experiences.

7.	Claims 9-11 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 2010/0157978) and Cannon et al (US 8,706,096) as applied to claims 1 and 15 above, and further in view of Chung et al (US 2021/0027065).

Regarding Claims 9 and 23, Robbins discloses detecting a directive to modify an operation of the media device to mitigate interrupting a communication session with the other communication device, and instruct the media device to modify its operation according to the directive (see Para 9); the directive can represent one or more instructions submitted to a media device to control its operations. For example, a directive can represent an instruction to be executed by the media device for pausing a presentation of media content. Another directive can represent an instruction to lower speaker volume or mute an audible portion of the presentation of media content (see Para 35); Chung further discloses determining a likelihood score indicating a likelihood that the media content playing back from a media device would satisfy and/or achieve a particular video quality metric requirement or goal pertaining to an identified evaluation objective (see Para 41) and may make the change based on the likelihood score accordingly (see Para 27). 
Thus, Robbins in view of Chung would render “determining that the received contextual signal is indicative of an audio event: obtaining an audible level associated with the audio event; obtaining an audible level of the media content playing back from the assistant-enabled device; and determining a likelihood score indicating a likelihood that the media content playing back from the assistant-enabled device interrupts an ability of a user associated with the assistant-enabled device to hear the audio event, wherein adjusting the content playback settings of the assistant-enabled device comprises one of, based on the likelihood score: lowering the audible level of the media content playing back from the assistant-enabled device; or stopping/pausing the playback of the media content from the assistant enabled device” to be obvious to one of ordinary skill in the art to take advantage of advanced computer technology to automate the operation of preventing the interruption of another communication device, such as receiving a phone call while watching television program.

Regarding Claims 10 and 24, Robbins discloses the operations further comprise, when the event recognition routine determines that the received contextual signal is indicative of the event that conflicts with the playback of the media content: obtaining playback features associated with the media content playing back from the assistant-enabled device (see Para 37; such as information associated with the media content being presented; for example, a speaker volume level of the media content is being presented); obtaining event-based features associated with the event (see Para 38; such as retrieves a communication identifier (e.g., caller ID)); and determining that the media content playing back from the assistant-enabled device interrupts an ability of a user associated with the assistant-enabled device to recognize the event, and adjusting the content playback settings of the assistant-enabled device (see Para 38).
Robbins is silent about using a trained machine learning model configured to receive the playback features and the event-based features as input, a likelihood score indicating a likelihood, wherein adjusting the content playback settings of the assistant-enabled device is based on the likelihood score.
In an analogous art, Chung discloses, as in an embodiment, a trained machine learning model may, based on an input video, generate and output a likelihood score for each video quality category of the pre-defined set of video quality categories, and may generate and output a video quality category having the highest likelihood score (see Para 41); If a video has a low video quality level (or is assigned to a video quality category indicative of a low video quality level), that may indicate that the video needs to be changed in some way (see Para 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Robbins and Cannon to include using a trained machine learning model configured to receive the playback features and the event-based features as input, a likelihood score indicating a likelihood, wherein adjusting the content playback settings of the assistant-enabled device is based on the likelihood score, as taught by Chung to take advantage of automation of newer computer technology to provide objective evaluation wit speed and accuracy.

Regarding Claims 11 and 25, Robbins further discloses the event-based features comprise at least one of an audio level associated with the event, an event type, or an event importance (see Para 38; such as a voice or video call); and the playback features comprise at least one of an audible level of the media content playing back from the assistant-enabled device, a media content type, or a playback importance (see Para 35; Para 38; such as a volume of presentation).

8.	Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 2010/0157978), Cannon et al (US 8,706,096) and Chung et al (US 2021/0027065) as applied to claims 1, 10, 15 and 24 above, and further in view of HAREL et al (US 2020/0186382).

Regarding Claims 12 and 26, Robbins and Chung are not explicit about after adjusting the content playback settings of the assistant-enabled device: 
obtaining user feedback indicating one of: acceptance of the adjusted content playback settings; or a subsequent manual adjustment to the content playback settings of the assistant-enabled device; and executing a training process that re-trains the machine learning model on the obtained playback features, the obtained event-based features, the adjusted content playback settings, and the obtained user feedback.
In an analogous art, HAREL discloses, as in one embodiment, the simulation may require retraining a machine-learning process using the feedback and then calculating a new confidence score given the original contextual information (see Para 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Robbins, Cannon and Chung to include obtaining user feedback indicating one of: acceptance of the adjusted content playback settings; or a subsequent manual adjustment to the content playback settings of the assistant-enabled device; and executing a training process that re-trains the machine learning model on the obtained playback features, the obtained event-based features, the adjusted content playback settings, and the obtained user feedback, as taught by HAREL to take advantage of iteration process based on the user desire to reflect the real situation of the operating environment.

Response to Arguments
9.	Applicant’s arguments with respect to claims 1, 5-15 and 19-28 have been considered but are moot in view of new grounds of rejection.

Conclusion
10.	Claims 1, 5-15 and 19-28 are rejected.

Correspondence Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426